         Case 3:01-cv-00640-SI    Document 2308       Filed 01/19/21      Page 1 of 4




TODD D. TRUE (WSB #12864)                          THE HONORABLE MICHAEL H. SIMON
ttrue@earthjustice.org
AMANDA W. GOODIN (WSB #41312)
agoodin@earthjustice.org
Earthjustice
810 Third Ave., Suite 610
Seattle, WA 98104
(206) 343-7340 | Phone
(206) 343-1526 | Fax

DANIEL J. ROHLF (OSB #99006)
rohlf@lclark.edu
Earthrise Law Center
Lewis & Clark Law School
10015 S.W. Terwilliger Boulevard, MSC 51
Portland, OR 97219
(503) 768-6707 | Phone
(503) 768-6642 | Fax

Attorneys for Plaintiffs



                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                 PORTLAND DIVISION

NATIONAL WILDLIFE FEDERATION, et al.,                                  No. 3:01-cv-00640-SI

                           Plaintiffs,
                                                           PLAINTIFFS’ MOTION FOR
       and                                                   LEAVE TO FILE EIGHTH
                                                         SUPPLEMENTAL COMPLAINT
STATE OF OREGON,

                           Intervenor-Plaintiff,

       v.

NATIONAL MARINE FISHERIES SERVICE, U.S.
ARMY CORPS OF ENGINEERS, and U.S. BUREAU
OF RECLAMATION,

                           Defendants,

       and

                                                                       Earthjustice
PLAINTIFFS’ MOTION FOR LEAVE TO FILE                                   810 Third Ave., Suite 610
                                                                       Seattle, WA 98104
EIGHTH SUPPLEMENTAL COMPLAINT - 1 -                                    (206) 343-7340
        Case 3:01-cv-00640-SI        Document 2308        Filed 01/19/21      Page 2 of 4




NORTHWEST IRRIGATION UTILITIES, PUBLIC
POWER COUNCIL, COLUMBIA-SNAKE RIVER
IRRIGATORS ASSOCIATION, WASHINGTON
FARM BUREAU FEDERATION, FRANKLIN
COUNTY FARM BUREAU FEDERATION, GRANT
COUNTY FARM BUREAU FEDERATION,
NORTHWEST RIVER PARTNERS, CLARKSTON
GOLF & COUNTRY CLUB, CONFEDERATED
SALISH AND KOOTENAI TRIBES, STATE OF
MONTANA, INLAND PORTS AND NAVIGATION
GROUP, KOOTENAI TRIBE OF IDAHO, and STATE
OF WASHINGTON,

                        Intervenor-Defendants.
____________________________________________


       COME NOW plaintiffs, National Wildlife Federation, et al. (“NWF”), pursuant to Fed.

R. Civ. 15(d) and LR 15-1(b) and (c), and for the reasons stated more fully in their supporting

memorandum, respectfully move the Court for an order granting this Motion for Leave to File an

Eighth Supplemental Complaint for Declaratory and Injunctive Relief.

       If the Court grants NWF leave to file its proposed Eighth Supplemental Complaint, NWF

and Federal Defendants agree that the Eighth Supplemental Complaint supersedes the Seventh

Supplemental Complaint (ECF 996) and all prior complaints filed in this action. See, e.g., LR 15-

1(c). 1 In addition, if the Court grants this motion, NWF and Federal Defendants agree that no

answers are required or, if the Court orders answers, the Court will provide 60 days for the

United States and any Defendant-Intervenors to answer the supplemental complaint. Finally,


1
  As part of the relief awarded to NWF under the Seventh Supplemental Complaint, the Court
required “Federal Defendants to disclose sufficient information to Plaintiffs regarding the
planned projects at each dam during the NEPA remand period.” ECF 2194 (Apr. 3, 2017). NWF
and Federal Defendants subsequently negotiated a notification process to implement this
requirement, which the Court adopted. See ECF 2205 (May 25, 2017). Federal Defendants and
NWF agree that, because Federal Defendants completed their NEPA process, the notification
obligation should no longer be in effect. The attached proposed order granting this motion also
clarifies that Federal Defendants are not under a continuing obligation under the above Orders
regarding notification.

                                                                           Earthjustice
PLAINTIFFS’ MOTION FOR LEAVE TO FILE                                       810 Third Ave., Suite 610
                                                                           Seattle, WA 98104
EIGHTH SUPPLEMENTAL COMPLAINT - 2 -                                        (206) 343-7340
         Case 3:01-cv-00640-SI         Document 2308         Filed 01/19/21      Page 3 of 4




NWF and Federal Defendants agree to confer and work with the other parties to prepare and

submit to the Court within 60 days of the Court’s grant of this motion a joint status report

presenting a proposed schedule for the case, including a briefing schedule for any anticipated

motions, or set forth competing positions on how to proceed if they are unable to reach

agreement on a schedule.

       Pursuant to LR 7-1, counsel for NWF has conferred with counsel for Federal Defendants

and other parties in this matter. Counsel for Federal Defendants, State of Washington, State of

Oregon, State of Idaho, Northwest Power and Conservation Council, Nez Perce Tribe, Confederated

Tribes of the Colville Reservation, Inland Ports and Navigation Group, Columbia-Snake River Irrigators

Association, Confederated Salish and Kootenai Tribes, Confederated Tribes of the Umatilla Indian

Reservation, Confederated Tribes of Warm Springs, and Yakama Nation have indicated they do not

oppose this motion. Counsel for the State of Montana, Northwest RiverPartners, and Kootenai Tribe of

Idaho have indicated they take no position on this motion. No party has indicated opposition to the

motion although NWF may not have received a response regarding the motion from all parties

and amici. All parties reserve all of their rights, claims, and defenses regarding NWF’s proposed

Eighth Supplemental Complaint.

       In accordance with LR 15-1(d)(1), a copy of the [Proposed] Eighth Supplemental

Complaint for Declaratory and Injunctive Relief is attached to this motion as Attachment A.

       Respectfully submitted this 19th day of January, 2021.

                                                /s/ Todd D. True
                                               TODD D. TRUE (WSB #12864)
                                               AMANDA W. GOODIN (WSB #41312)
                                               Earthjustice
                                               810 Third Ave., Suite 610
                                               Seattle, WA 98104
                                               (206) 343-7340 | Phone
                                               (206) 343-1526 | Fax
                                               ttrue@earthjustice.org
                                               agoodin@earthjustice.org

                                                                              Earthjustice
PLAINTIFFS’ MOTION FOR LEAVE TO FILE                                          810 Third Ave., Suite 610
                                                                              Seattle, WA 98104
EIGHTH SUPPLEMENTAL COMPLAINT - 3 -                                           (206) 343-7340
      Case 3:01-cv-00640-SI   Document 2308     Filed 01/19/21      Page 4 of 4




                                   DANIEL J. ROHLF (OSB #99006)
                                   Earthrise Law Center
                                   Lewis & Clark Law School
                                   10015 S.W. Terwilliger Boulevard, MSC 51
                                   Portland, OR 97219
                                   (503) 768-6707 | Phone
                                   (503) 768-6642 | Fax
                                   rohlf@lclark.edu

                                   Attorneys for Plaintiffs




                                                                 Earthjustice
PLAINTIFFS’ MOTION FOR LEAVE TO FILE                             810 Third Ave., Suite 610
                                                                 Seattle, WA 98104
EIGHTH SUPPLEMENTAL COMPLAINT - 4 -                              (206) 343-7340
